IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT CASEY                                : No. 104 EAL 2020
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
XPEDX, XPEDX, VERITIV, VERITIV              :
CORPORATION, FORD MOTOR                     :
COMPANY AND FORD                            :
                                            :
                                            :
PETITION OF: FORD MOTOR COMPANY             :

ROBERT CASEY                                :   No. 122 EAL 2020
                                            :
                                            :
             v.                             :   Cross Petition for Allowance of
                                            :   Appeal from the Order of the
                                            :   Superior Court
XPEDX, XPEDX, VERITIV, VERITIV              :
CORPORATION, FORD MOTOR                     :
COMPANY AND FORD                            :
                                            :
                                            :
PETITION OF: XPEDX, XPEDX, VERITIV,         :
AND VERITIV CORPORATION                     :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.